IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                           Assigned on Briefs June 28, 2012

     APRIL HUNTER RIGSBY (EDMONDS) v. AARON R. EDMONDS

         Appeal from the Probate and Family Court for Cumberland County
                      No. 08PF556     Larry Warner, Judge


               No. E2011-02265-COA-R3-CV-FILED-AUGUST 9, 2012


April Hunter Rigsby (Edmonds) (“Mother”) and Aaron R. Edmonds (“Father”) divorced in
2008. Mother and Father are the parents of the minor child, Elijah E. (“the Child”). In the
permanent parenting plan entered with the divorce, Mother was designated as the Child’s
primary residential parent. Mother and Father were to have equal time with the Child.
Mother later petitioned the Probate and Family Court for Cumberland County (“the Trial
Court”) to relocate with the Child. The Trial Court granted Mother’s petition. In 2011,
Father filed a petition to modify the final decree of divorce, attached to which was his new
proposed permanent parenting plan wherein he requested to be designated the Child’s
primary residential parent. Father argued, among other things, that because the Child was
approaching school age, the child would be better served going to school in Father’s
community. Mother filed an answer to Father’s petition, including her own proposed new
permanent parenting plan. The Trial Court found in favor of Father, designated Father as the
new primary residential parent of the Child, and set a new parenting schedule. The Trial
Court also ordered Mother to pay child support. Mother appeals. We hold that no material
change of circumstances occurred to justify a change in the Child’s primary residential
parent. We affirm, in part, and, reverse, in part.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Probate and Family Court
            Affirmed, in Part, and Reversed, in Part; Case Remanded

D. M ICHAEL S WINEY, J., delivered the opinion of the Court, in which H ERSCHEL P . F RANKS,
P.J., and J OHN W. M CC LARTY, J., joined.

Thomas F. Bloom, Nashville, Tennessee, for the appellant, April Hunter Rigsby (Edmonds).

Howard L. Upchurch, Pikeville, Tennessee, for the appellee, Aaron R. Edmonds.
                                          OPINION

                                         Background

              Mother and Father, the parents of the Child, divorced in October 2008. Mother
was named as the Child’s primary residential parent in the permanent parenting plan. In July
2009, the Trial Court approved a Petition to Relocate filed by Mother, wherein Mother
requested that she be allowed to move with the Child to Ohio. After additional review, the
Trial Court later entered a final order to this effect in February 2010.

               Father filed a Petition to Modify in March 2011. Father attached his proposed
permanent parenting plan to this petition. In his petition, Father alleged that, as the Child
was approaching the age to start kindergarten, “it will no longer be feasible for the parties
to rotate and alternate parenting times on a weekly basis.” Father also alleged that Mother’s
attention was diverted by her soon to be born child and a stepchild who has behavioral issues.
Mother filed an answer in opposition to Father’s petition, as well as her own new proposed
permanent parenting plan. Mother filed a motion for default judgment when Father did not
answer the counter-petition, but Father eventually filed an answer. This matter was heard
in August 2011.

               Father testified first. Father, 38 years old, stated that, save for approximately
four years of military service, he has lived in Cumberland County, Tennessee all of his life.
Father testified that he has a number of relatives in Cumberland County. Father stated his
parents and grandparents assisted with the Child, aged five years old at the time of trial, and
saw the Child on a regular basis.

               Father answered a number of questions pertaining to his work and personal life.
Father lives in a house he purchased from his grandmother in 2002. This was the house he
and Mother had occupied during their marriage. Father stated that he works at Cumberland
Mountain Stone and had for 14 years. Father is a production supervisor, taking care of
quality issues with stone. Father testified that he works Monday through Friday, from 7:00
a.m. until 5:00 p.m., and some Saturdays from 7:00 a.m. until 3:30 p.m. Father stated that he
had regularly attended church for three years, and attended church currently with the Child.
Additionally, Father testified that he had dated Judy Sexton for nine months. Ms. Sexton has
two children of her own. Father stated that the Child and Ms. Sexton have a good
relationship. Father testified that the Child had met Ms. Sexton’s children, but not at his
home.

              Father testified that since July 2009, he and Mother had alternating parenting
time with the Child on a bi-weekly basis. Father stated that Wife lived somewhere around

                                              -2-
Cincinnati, Ohio. Wife transported the Child to and from the pickup point. Father stated this
arrangement worked “fairly well.” Father stated that his request to the Trial Court was to be
designated the Child’s primary residential parent and that he primarily have the Child during
the school year.

              Father also was asked about his care of the Child. Father stated that he used
day care service for the Child. Bridgette Perry, a distant relative of Father’s, was the Child’s
babysitter. Before Ms. Perry, Janette Wilburn was the Child’s babysitter, but Father stopped
her services when the child began picking up “habits.” Regarding his activities with the
Child, Father testified that he and the Child would: “[p]lay hide and seek, lots of times we
memorize things, like, work on Bible verses, memorize, he’s memorizing stuff for
kindergarten, like nursery rhymes and such, play a lot of hide and seek outside, ride four
wheelers some, and hiking.”

              Father testified that Mother had given birth to a child with her current husband,
and that an older child of her husband also lived with them. Father testified that this older
child has behavioral issues. Father stated that he, on the other hand, has no other children
in his home.

             Regarding why the Child should attend school in Cumberland County rather
than at Mother’s home area of Cincinnati, Father stated:

       Well, I think it’s important in child’s life that he have people around him that
       he knows and he understands that can encourage him. Here in this community,
       if he stayed, he would have grandparents there at the ball games, he has more
       access to his family. I believe that I can give him a better education at home
       with, you know, during, during the days or nights when he’s at home, you
       know, working with him one on one. There would be, you know, less
       distractions, you know, for him to build a sense of belonging here by staying
       in the county.

Father then answered certain questions relating to his home and issues concerning heating,
in particular. Father stated that his house was heated with gas. The house was an “older
homestead house.” Father acknowledged that he had used a kerosene heater to heat an
enclosed back porch area, but that this did not adversely affect the Child.

               Father then was cross-examined. Father acknowledged that at times when he
was married to Mother, his stepmother was hesitant to take care of the Child. Father stated
that his stepmother was no longer hesitant to care for the Child. Father also acknowledged
that, given his early work schedule and the starting time of school, the Child would need to

                                              -3-
arrive at school around 6:45 a.m. to participate in a “before-school” program. Father
affirmed that the Child would be spending around 12 hours per day in the school system as
a result of Father’s work schedule. Father testified that he has visited Mother’s current
home, and the Child appeared to be happy in it.

                Mother testified next. Mother stated that she lives in Batavia, Ohio, which is
regarded as a suburb of Cincinnati. Mother testified to the Child’s home life. Mother stated
the Child enjoyed going to local duck ponds. Mother testified that the Child has a room
which he shares with his half-brother. Mother testified about Ryan, her current husband’s
11 year old son, who was diagnosed with ADHD. Mother stated that Ryan and the Child get
along very well. Mother testified that the Child had gone to a pre-K program. Mother
testified that the school she intended to send the Child to was rated as excellent. Mother
stated that the Child knows several of the area children.

                Mother testified that she works as a treatment coordinator at an orthodontist’s
office. Mother’s hours vary during the week; on days when she has to be in by 8:00 a.m., she
usually gets the Child to day care by 7:00 a.m. Mother testified that her parents live in
Adairville, Kentucky and are retired and available to assist with the Child. Mother’s current
husband, Max Rigsby, is a demand planner, a type of sales forecaster. Regarding Ryan’s
condition, Mother testified that he mainly has an issue of focus, and that he is not violent.
Mother said her home has internet, and that if Father obtained internet capability, she would
permit the Child to communicate with Father face-to-face via the internet. Mother also
testified that she wanted child support instated in this case.

              Mother then was cross-examined. Mother acknowledged that her parents live
closer to Cumberland County than Cincinatti. Asked whether she got along with Father’s
family, Mother stated that Father’s family essentially had disowned her following the
divorce. Mother acknowledged that she had three residences in three years, whereas Father
had one. Mother also acknowledged having changed the Child’s day care service. Summing
up the parenting arrangement, Mother testified that since April 20 of that year, Father had
“two weeks on two weeks off” with the Child. The Child basically had spent an equal
amount of time with each parent since the divorce.

              Max Rigsby, Mother’s husband, took the stand. Mr. Rigsby’s testimony
primarily addressed an incident when the Child required surgery. Mr. Rigsby stated that
though Father drove up to visit, he left before the Child had completely recovered from the
anesthesia. Father, on rebuttal, testified that he thought the Child had sufficiently come
around safely such that Father reasonably could return home. As it turned out, the Child had
difficulty recovering from the anesthesia but did completely recover after this “scary”
incident.

                                              -4-
            In September 2011, the Trial Court entered an order granting Father’s petition
and naming him the primary residential parent of the Child, stating:

             This cause came to be heard on the 5th day of August, 2011, before the
      Honorable Larry M. Warner, Probate and Family Court Judge for Cumberland
      County, Tennessee, upon the Petition to Modify filed by the Plaintiff, Aaron
      R. Edmonds; service of process of the same upon the Defendant, April Hunter
      Edmonds (Rigsby); the Answer and Counter-Petition filed by the Defendant;
      the Plaintiff’s Answer to the Counter-Petition; the testimony of the parties and
      their witnesses as heard in open Court; the exhibits thereto; and the entire
      record as a whole, from all of which it duly appears to the Court as follows:

              1. That the Motion Judgment by Default filed by the Defendant should
      be denied, in as much as each party sought to enroll the child in school in the
      states of their respective residencies in their initial pleadings, the Defendant’s
      Motion for Judgment by Default was not filed more than five (5) days prior to
      the hearing, an Answer was transmitted via facsimile to the Defendant
      immediately following the filing of the Motion, and the Defendant did not
      suffer any prejudice by virtue of the delay by the Plaintiff in the filing of his
      Answer;

             2. That even though the Defendant is listed as the primary residential
      parent in Parenting Plans previously filed in this action, the parties have
      exercised a joint and equal parenting arrangement with their son, [Elijah E.],
      born 2/24/2006, and conducted their parenting times accordingly;

             3. That the Permanent Parenting Plan currently enforced and followed
      by the parties is now unworkable, given the child’s entry into kindergarten and
      the commencement of his compulsory education. It is no longer feasible for
      the parties to rotate and alternate parenting times on a weekly or bi-weekly
      basis as they have done since entry of the Final Decree in this action on
      October 20, 2008. As such, the Court finds that a material change of
      circumstances has occurred which requires a modification of the Parenting
      Plan and Orders heretofore entered in this cause;

              4. That even though both parties have established adequate homes for
      the child and are each and individually fit and proper persons to be designated
      the primary residential parent of the child, the Court finds that the stability and
      continuity available to the child through the Plaintiff and his home and the
      availability of third party assistance to the Plaintiff and the child through the

                                              -5-
Plaintiff’s extended family in Cumberland County justifies the designation of
the Plaintiff as the primary residential parent of the child, and that the best
interests of the child will be served by modifying the Permanent Parenting Plan
and Order accordingly;

       5. That the Defendant should be awarded the following parenting
times: during the child’s fall and spring breaks; from the time school is
dismissed for Christmas recess until December 26 on all odd years, beginning
2011 and all odd years thereafter; any and all long weekends (3 day
weekends); and for the child’s summer recess and summer vacation from
school, beginning the second full week following the child’s dismissal from
school until two weeks prior to the child’s return to school, with the Plaintiff
to have one complete week during the Defendant’s summer parenting times for
a vacation with the child;

      6. That the parties shall exchange the child at the commencement and
conclusion of the Defendant’s parenting times in London, Kentucky;

       7. That the Plaintiff did not request an award of child support during
this hearing from the Defendant, and, therefore, the issue of support should be
reserved;

       8. That the parties’ respective requests for the recovery of attorney’s
fees from the other should be denied;

       9. That the non-discretionary costs of this cause should be assessed
equally to the parties, one-half (½) to be paid by the Plaintiff and one-half (½)
to be paid by the Defendant.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED as
follows:

       1. That the Motion for Judgment by Default filed by the Defendant,
April Hunter Rigsby (Edmonds), shall be and is hereby denied.

       2. That the Plaintiff, Aaron R. Edmonds, shall be and is hereby
designated the primary residential parent of the parties’ one minor child,
[Elijah E.], born 2/24/2006, and the Permanent Parenting Plan and Orders
heretofore entered in this cause shall be and are hereby modified accordingly.



                                       -6-
             3. That the Defendant shall be is hereby awarded the following
      parenting times with the parties’ minor child, and the Permanent Parenting
      Plan and Orders heretofore entered in this cause shall be and are hereby
      modified accordingly:

                    (1)     During the child’s fall and spring breaks;
                    (2)     During the Christmas holidays from the day school is
                            dismissed until December 26 on all odd years, beginning
                            2011 and all odd years thereafter;

                    (3)     During any long weekends (3 day weekends);

                    (4)     During the child’s summer recess and summer vacation from
                            school, beginning the second full week following the child’s
                            dismissal from school until two (2) weeks prior to the child’s
                            return to school, with the Plaintiff to have one (1) week of
                            visitation for a vacation with the child during the summer.

              4. That the parties shall be and are hereby directed to exchange the
      child at the commencement and conclusion of the Defendant’s parenting times
      in London, Kentucky.

             5. That the issue of child support shall be and is hereby reserved for
      further and future hearings, following the filing of a proper petition by either
      party.

             6. That the parties’ respective requests for the recovery of attorney’s
      fees from the other shall be and are hereby denied.

             7. That the non-discretionary costs of this cause shall be and are hereby
      assessed to the parties equally, one-half (½) to be paid by the Plaintiff and one-
      half (½) to be paid by the Defendant, for which execution may issue, if
      necessary.

               Mother appealed to this Court in October 2011. In January 2012, we directed
Mother to show cause as to why her appeal should not be dismissed because of the reserved
matter of child support. Subsequently, the record was supplemented with an order from the
Trial Court ordering Mother to pay child support at the rate of $337 per month. We now
address Mother’s appeal.



                                             -7-
                                          Discussion

              We restate the issues that Mother raises on appeal as follows: 1) whether the
Trial Court erred in finding that a material change of circumstances had occurred such as to
justify a change in the permanent parenting plan in this case and consequently designating
Father as the primary residential parent of the Child; and, 2) whether the Trial Court erred
in ordering Mother to pay child support.

               Our review is de novo upon the record, accompanied by a presumption of
correctness of the findings of fact of the trial court, unless the preponderance of the evidence
is otherwise. Tenn. R. App. P. 13(d); Bogan v. Bogan, 60 S.W.3d 721, 727 (Tenn. 2001).
A trial court's conclusions of law are subject to a de novo review with no presumption of
correctness. S. Constructors, Inc. v. Loudon County Bd. of Educ., 58 S.W.3d 706, 710 (Tenn.
2001).

              The parties do not agree on the proper legal standard applicable to this case.
Father apparently argues that Tenn. Code Ann. § 36-6-101 (a)(2)(C), the standard regarding
changes to a parenting schedule, is applicable. Father rightly notes that this standard presents
a “very low threshold for establishing a material change of circumstances . . . .” As Mother
points out regarding this standard, we have previously elaborated:

               As a result of the 2004 amendment, Tennessee now has a different set
       of criteria for determining whether a material change of circumstance has
       occurred to justify a modification of a “residential parenting schedule” and the
       specifics of such a schedule. The amendment, specifically the addition of
       subsection (a)(2)(C), establishes different criteria and a lower threshold for
       modification of a residential parenting schedule. See Rose v. Lashlee, No.
       M2005-00361-COA-R3-CV, 2006 WL 2390980, at *2, n. 3 (Tenn. Ct. App.
       Aug. 18, 2006) (holding that Tenn. Code Ann. § 36-6-101(a)(2)(C) “sets a
       very low threshold for establishing a material change of circumstances”).
       However, the statutory criteria pertaining to a modification of “custody”-the
       term used in the statute, which we equate to the designation of “primary
       residential parent” and matters more substantive than a change of
       schedule-remain unchanged. See Tenn. Code Ann. § 36-6-101(a)(2)(B).

Scofield v. Scofield, M2006-00350-COA-R3-CV, 2007 WL 624351, at *3 (Tenn. Ct. App.
February 28, 2007), no appl. perm. appeal filed.

               This case, however, involves a change not only of the parenting schedule but
also of the primary residential parent and thus is also about custody. We believe the proper

                                              -8-
standard for a change of primary residential parent is found at Tenn. Code Ann. § 36-6-101
(a)(2)(B), and the case law interpreting it.

                Father argues that Mother’s designation as primary residential parent actually
was a mistake by the Trial Court. Indeed, the Trial Court, in its oral ruling at trial, stated that
the designation of Mother as primary residential parent was an “oversight.” Nevertheless,
Tennessee law requires, in matters of custody determination, the designation of one parent
as a child’s primary residential parent. Brown v. Brown, E2011-00421-COA-R3-CV, 2012
WL 1267872, at *7 (Tenn. Ct. App. April 13, 2012), appl. perm. appeal pending (quoting
Cummings v. Cummings, M2003-00086-COA-R3-CV, 2004 WL 2346000, at *13 (Tenn. Ct.
App. October 15, 2004), no appl. perm. appeal filed). Mother was designated the primary
residential parent in the permanent parenting plan approved by the Trial Court as part of the
parties’ final divorce. We are not charged with divining a court’s unwritten intentions, and
it is well-established that a court “speaks through its orders . . . .” Palmer v. Palmer, 562
S.W.2d 833, 837 (Tenn. Ct. App. 1977). Mother was the duly designated primary residential
parent of the Child even though the Child spent equal time with each parent. Thus, we will
apply the Tenn. Code Ann. § 36-6-101(a)(2)(B) standard for efforts to change a child’s
primary residential parent.

              Existing custody arrangements are favored because children thrive in stable
environments. Hoalcraft v. Smithson, 19 S.W.3d 822, 828 (Tenn. Ct. App. 1999). A custody
decision, once made and implemented, is considered res judicata upon the facts in existence
or those which were reasonably foreseeable when the decision was made. Steen v. Steen, 61
S.W.3d 324, 327 (Tenn. Ct. App. 2001). However, our Supreme Court has held that a trial
court may modify an award of child custody “when both a material change of circumstances
has occurred and a change of custody is in the child's best interests.” Kendrick v. Shoemake,
90 S.W.3d 566, 568 (Tenn. 2002). According to Kendrick:

       As explained in Blair [v. Badenhope, 77 S.W.3d 137 (Tenn. 2002) ], the
       “threshold issue” is whether a material change in circumstances has occurred
       after the initial custody determination. Id. at 150. While “[t]here are no hard
       and fast rules for determining when a child's circumstances have changed
       sufficiently to warrant a change of his or her custody,” the following factors
       have formed a sound basis for determining whether a material change in
       circumstances has occurred: the change “has occurred after the entry of the
       order sought to be modified,” the change “is not one that was known or
       reasonably anticipated when the order was entered,” and the change “is one
       that affects the child's well-being in a meaningful way.” Id. (citations
       omitted).



                                                -9-
Kendrick, 90 S.W.3d at 570. See also Tenn. Code Ann. § 36–6–101(a)(2)(B) (2010).

               Kendrick went on to explain that if a material change in circumstances has been
proven, “it must then be determined whether the modification is in the child's best interests
... according to the factors enumerated in Tennessee Code Annotated section 36–6–106.”
Kendrick, 90 S.W.3d at 570 (footnote omitted). It necessarily follows that if no material
change in circumstances has been proven, the trial court “is not required to make a best
interests determination and must deny the request for a change of custody.” Caudill v. Foley,
21 S.W.3d 203, 213 (Tenn. Ct. App. 1999).

             In its order, the Trial Court stated, as its rationale for finding a material change
of circumstances:

              3. That the Permanent Parenting Plan currently enforced and followed
       by the parties is now unworkable, given the child’s entry into kindergarten and
       the commencement of his compulsory education. It is no longer feasible for
       the parties to rotate and alternate parenting times on a weekly or bi-weekly
       basis as they have done since entry of the Final Decree in this action on
       October 20, 2008. As such, the Court finds that a material change of
       circumstances has occurred which requires a modification of the Parenting
       Plan and Orders heretofore entered in this cause;

               4. That even though both parties have established adequate homes for
       the child and are each and individually fit and proper persons to be designated
       the primary residential parent of the child, the Court finds that the stability and
       continuity available to the child through the Plaintiff and his home and the
       availability of third party assistance to the Plaintiff and the child through the
       Plaintiff’s extended family in Cumberland County justifies the designation of
       the Plaintiff as the primary residential parent of the child, and that the best
       interests of the child will be served by modifying the Permanent Parenting Plan
       and Order . . . .

               We, however, do not find these stated reasons to be a sufficient basis to
establish a material change of circumstances sufficient to justify a change of the primary
residential parent. The Trial Court permitted Mother to move with the Child to Ohio in 2010.
This case was tried in August 2011. It was foreseeable in 2010 that the Child would grow
a year or so older and need to enter a school system somewhere. The fact that a child gets
a year older every year, inevitable as it is, cannot be regarded on its own as inherently a
material change of circumstances for purposes of altering the primary residential parent.



                                              -10-
                Regarding the Trial Court’s finding that “ the stability and continuity available
to the child . . . through the Plaintiff’s extended family in Cumberland County justifies the
designation of the Plaintiff as the primary residential parent of the child,” we disagree. At
any rate, we do not believe this represents the correct standard as it addresses the Child’s best
interest and not first whether there was a material change. The evidence in the record on
appeal demonstrates that the Child enjoys an adequate home both with Father and also with
Mother and her husband. Indeed, the Trial Court stated in its order that “both parties have
established adequate homes for the child and are each and individually fit and proper persons
to be designated the primary residential parent of the child . . . .” The evidence does not
preponderate against these findings that both parties are fit and proper parents with adequate
homes for the Child.

              No new and unanticipated factual developments have occurred in this case that
constitute a material change of circumstances under Tenn. Code Ann. § 36-6-101(a)(2)(B)
sufficient to warrant a change in the designated primary residential parent. Therefore,
nothing has occurred to warrant removing Mother as the primary residential parent of the
Child. We reverse the Trial Court on this issue.1

               While we hold that no material change of circumstances has occurred sufficient
to justify changing the Child’s primary residential parent from Mother to Father, we do
believe that the Trial Court was correct in finding a material change of circumstances had
occurred under Tenn. Code Ann. § 36-6-101(a)(2)(C) sufficient to require that the parenting
schedule in this case be modified to account for the Child’s school schedule. The evidence
preponderates in favor of the Trial Court’s finding that the parents “alternating parenting
times on a weekly or bi-weekly basis . . .” is no longer workable because the Child is in
school.

               The record shows that, as the Trial Court found, both Mother and Father are
fit parents, and the Child’s welfare and best interests will be furthered by spending
significant time with each parent. We, therefore, remand this cause to the Trial Court for it
to modify the residential parenting schedule in keeping with this Opinion, and, the Child’s
best interests, as required.

              We note that Mother, in her brief, sets out the following suggestion if we
should affirm the Trial Court’s designation of Father as the primary residential parent:



        1
         As we find that the evidence preponderates against the Trial Court's finding that a material change
of circumstances occurred sufficient to justify a change of the primary residential parent, the threshold
question, we do not reach a best interests analysis.

                                                   -11-
               The Mother suggests that, in order to foster the public policy of the
        State to promote the maintenance of the parent-child relationship, it is
        imperative that the Mother’s visitation privileges with the child be
        substantially expanded to include: all summer visitation with the exception of
        one week; all three-day weekend visitation during the school; all Fall and
        Spring breaks; one weekend a month at maternal grandparents home in
        Kentucky; and Mother’s Day weekend.

As this schedule is what Mother proposed for her parenting time if Father is the primary
residential parent, a similar type schedule for Father’s parenting time would seem to be a
sound starting point for the Trial Court to use in its modification of the parenting schedule
with Mother as the primary residential parent.

               We next address whether the Trial Court erred in ordering Mother to pay child
support. The Trial Court reserved the issue of child support in its order following trial, but
later ordered Mother to pay child support. Mother argues that it was inequitable for the Trial
Court to order her to pay child support when she never received any child support while she
was transporting the Child from Ohio to Cumberland County, Tennessee twice a month for
two years. While we do question why no child support apparently was required to be paid
by either parent until this last Order of the Trial Court, Mother cites to no law that supports
her position on this issue. We are not persuaded that the Trial Court committed any
reversible error with respect to setting child support.2 In any event, given our holding
reversing the Trial Court on its designation of primary residential parent, a new permanent
parenting plan in keeping with our Opinion will have to be entered in this case. Therefore,
we will not overturn the Trial Court’s previous child support order. However, a new child
support payment schedule must be determined and implemented on remand when the Trial
Court enters a new permanent parenting plan reflecting Mother’s status as primary residential
parent and setting a new parenting schedule.

              In sum, we reverse the Trial Court as to its designation of Father as the Child’s
primary residential parent, but do not disturb the Trial Court’s award of child support to
Father while Father was the designated primary residential parent. We remand this cause to
the Trial Court for the implementation of a new permanent parenting plan consistent with our
Opinion.

                                              Conclusion



        2
        Mother also asserts that the child support order was entered nunc pro tunc to the date of trial, but
we can not discern this from the record.

                                                   -12-
              The judgment of the Trial Court is affirmed, in part, and, reversed, in part, and
this cause is remanded to the Trial Court for proceedings consistent with this Opinion,
including the adoption of a new permanent parenting plan. The costs on appeal are assessed
one-half against the Appellant, April Hunter Rigsby (Edmonds), and her surety, if any; and,
one-half against the Appellee, Aaron R. Edmonds.




                                                    _________________________________
                                                    D. MICHAEL SWINEY, JUDGE




                                             -13-